Opinion issued August 19, 2014.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00127-CV
                           ———————————
                    YOLANDA WASHINGTON, Appellant
                                        V.
               BEACON HILL APARTMENTS, LLC, Appellee



             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1041365



                         MEMORANDUM OPINION

      Appellant, Yolanda Washington, has filed an appeal from the trial court’s

January 27, 2014 judgment. The trial court clerk filed the clerk’s record on

February 20, 2014. The court reporter filed an information sheet stating that there
was no reporter’s record in the case. Appellant’s brief, therefore, was due on

March 24, 2014. See TEX. R. APP. P. 4.1(a), 38.6(a).

      On April 3, 2014, after Washington failed to timely file a brief, the Clerk of

this Court notified Washington that she had failed to timely file a brief and that

failure to file a brief or a motion for extension by April 14, 2014 could lead to

dismissal of his appeal. See TEX. R. APP. P. 38.8(a), 42.3(b). The Court’s notice

was returned, with the following marked on the envelope: “return to sender, not

deliverable as addressed, unable to forward.” Washington has not filed a brief,

responded to the Court’s notice, or provided us with any other mailing address. Cf.

TEX. R. APP. P. 9.1(b) (requiring unrepresented party to provide party’s mailing

address on all documents filed with court).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Higley, Bland, and Sharp.




                                         2